EXHIBIT 10.1 EXECUTION COPY ASSET PURCHASE AGREEMENT by and among MEDIWARE INFORMATION SYSTEMS, INC., INTEGRATED MARKETING SOLUTIONS, LLC, T.J.C. INVESTMENTS, INC., S.M.C., INC., TODD COLLINS and SCOTT CECCORULLI Dated: October 16, 2007 ARTICLE ISALE AND PURCHASE OF ASSETS 1 1.1. Agreement to Purchase and Sell 1 1.2. Purchased Assets 2 1.3. Excluded Assets 3 1.4. Name Following the Closing 3 1.5. Certain Consents to Assignment 3 ARTICLE IIPURCHASE PRICE; ALLOCATION 3 2.1. Calculation of Purchase Price 3 2.2. Determination of Estimated Initial Purchase Price 4 2.3. Determination of Initial Purchase Price. 4 2.4. Incremental Revenue Payment. 5 2.5. Escrow Amount 7 2.6. Allocation of Purchase Price 7 ARTICLE IIIASSUMPTION OF LIABILITIES 8 3.1. Liabilities to be Assumed by Buyer 8 3.2. Liabilities of Seller Not Assumed 8 ARTICLE IVCLOSING 8 4.1. Closing Date 8 4.2. Payment of Estimated Initial Purchase Price 8 4.3. Buyer’s Additional Deliveries 9 4.4. Seller’s Deliveries 9 4.5. Further Assurances 10 ARTICLE VREPRESENTATIONS AND WARRANTIES OF SELLER, THE MEMBERS AND THE PRINCIPALS 11 5.1. Organization of Seller 11 5.2. Authorization, Execution and Enforceability 11 5.3. Absence of Restrictions and Conflicts 11 5.4. Interests in Other Entities 12 5.5. Ownership of Assets and Related Matters. 12 5.6. Financial Statements; Undisclosed Liabilities 13 5.7. Operations Since Balance Sheet Date 13 5.8. Legal Proceedings 13 5.9. Licenses, Permits and Compliance with Law 14 5.10. Assumed Contracts 14 5.11. Taxes 14 5.12. Employees 14 5.13. Employee Benefit Plans 15 5.14. Labor Relations 16 5.15. Insurance 16 5.16. Intellectual Property. 16 5.17. Code Quality. 22 5.18. Transactions with Affiliates 22 5.19. Customer Relations 23 5.20. Nondisclosed Payments; Ethical Practices 23 5.21. Brokers, Finders and Investment Bankers 23 5.22. Disclosure 23 ARTICLE VI REPRESENTATIONS AND WARRANTIES OF BUYER 24 6.1. Organization, Power and Good Standing 24 6.2. Authority 24 6.3. No Violation 24 6.4. Disclosure 24 6.5. Seller Customers 24 ARTICLE VIIACTION PRIOR TO THE CLOSING DATE 25 7.1. Access to Information 25 7.2. Preserve Accuracy of Representations and Warranties; Notification of Certain Matters. 25 7.3. Consents of Third Parties 26 7.4. Merger of the Subsidiary 26 7.5. Operations Prior to the Closing Date 26 7.6. Non-Solicitation 26 ARTICLE VIIIINDEMNIFICATION 26 8.1. Indemnification of Buyer 26 8.2. Indemnification of Seller 27 8.3. Method of Asserting Claims 28 8.4. Nature and Survival of Representations 29 8.5. Injunctive and Other Relief 29 ARTICLE IXCONFIDENTIAL INFORMATION; NON-COMPETITION 29 9.1. Definitions 29 9.2. Trade Secrets and Confidential Information. 30 9.3. Noncompetition. 30 9.4. Severability 31 ARTICLE XADDITIONAL COVENANTS AND AGREEMENTS 31 10.1. Employee Matters 31 10.2. Public Announcements 31 10.3. Access to Properties and Records. 31 10.4. Payment of Debts 32 10.5. Right of Offset 32 ARTICLE XICONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER 32 11.1. No Misrepresentation or Breach of Covenants and Warranties 33 11.2. No Changes or Destruction of Property 33 11.3. No Restraint or Litigation 33 11.4. Necessary Consents 33 ARTICLE XIICONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER 33 12.1. No Misrepresentation or Breach of Covenants and Warranties 33 12.2. No Restraint or Litigation 33 ARTICLE XIIITERMINATION 34 13.1. Termination 34 13.2. Notice of Termination 34 13.3. Effect of Termination. 34 ARTICLE XIVGENERAL PROVISIONS 34 14.1. Waiver of Terms 35 14.2. Amendment of Agreement 35 14.3. Payment of Expenses 35 14.4. Contents of Agreement, Parties in Interest, Assignment 35 14.5. Notices 35 14.6. Severability 36 14.7. Schedules and Exhibits 36 14.8. Counterparts 36 14.9. Headings 36 14.10. Governing Law; Jurisdiction 36 14.11. Waiver of Jury Trial 36 14.12. Dispute Resolution. 37 SCHEDULES Schedule Title 1.3(e) Excluded Assets 2.3(g) Pro-Rated Expenses 2.4 Additional Products and Services 5.3 Restrictions and Conflicts 5.5(a) Real Property Leases 5.5(b) Personal Property Leases 5.5(e) Receivables 5.6 Financial Statements; Undisclosed Liabilities 5.7 Operations Since Balance Sheet Date 5.8 Legal Proceedings 5.9 Permits 5.10 Assumed Contracts 5.12 Seller Personnel 5.13 Employee Benefit Plans 5.14 Labor Relations 5.15 Insurance 5.16(e) Owned Intellectual Property 5.16(k) Licenses of Intellectual Property by Seller 5.16(l) Licenses of Intellectual Property to Seller 5.17(a) Open Source Software 5.18 Transactions with Affiliates 5.19 Customer Relations 10.1 Employee List EXHIBITS Exhibit Title A Escrow Agreement B Form of Bill of Sale C Form of General Assignment D Form of Assignment and Assumption Agreement E-1 Form of Collins Employment Agreement E-2 Form of Ceccorulli Employment Agreement F Form of Legal Opinion ASSET PURCHASE AGREEMENT ASSET PURCHASE AGREEMENT, dated October 16, 2007, by and among Mediware Information Systems, Inc., a New York corporation (“Buyer”); Integrated Marketing Solutions, LLC, a Maryland limited liability company (“Seller”); T.J.C. Investments, Inc., a Maryland corporation (“TJC”); S.M.C. Inc., a Maryland corporation (“SMC”, and together with TJC, each, a “Member” and, collectively, the “Members”); Todd Collins (“Collins”) and Scott Ceccorulli (“Ceccorulli”, and together with Collins, each, a “Principal” and, collectively, the “Principals”). R E C I T A L S A.Seller is engaged in the business of blood center recruitment, operational software and related services (the “Business”), operating from its primary business location at 108 Water Street, 3rd Floor, Baltimore, Maryland, and from its business location at 7800 Belfort Parkway, Suite 291, Jacksonville, Florida; B.The Members own beneficially and of record over 89% of the issued and outstanding membership interests of Seller; C.Collins owns beneficially and of record 100% of the issued and outstanding shares of TJC; D.Ceccorulli and his spouse (“Mrs. Ceccorulli”) collectively own beneficially and of record 100% of the issued and outstanding shares of SMC; and E.Seller desires to sell to Buyer, and Buyer desires to purchase from Seller, on a going concern basis, substantially all of the assets, properties and business of Seller related to the Business, all on the terms and subject to the conditions set forth herein. NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged and in consideration of the foregoing recitals and the mutual covenants, warranties, representations and conditions contained in this Agreement, it is hereby agreed as follows: ARTICLE I SALE AND PURCHASE OF ASSETS 1.1.Agreement to Purchase and Sell.Subject to the terms and conditions of this Agreement, on the Closing Date (as defined in Section4.1), Seller shall sell, convey, assign, transfer and deliver to Buyer, and Buyer shall purchase and acquire from Seller, all of the assets, properties, rights and business as a going concern as of the Closing Date, of whatever kind or nature and wherever situated or located and whether reflected on Seller’s books and records or previously written-off or otherwise not shown on Seller’s books and records, of Seller (other than the Excluded Assets (as defined in Section1.3)).All of said assets, properties, rights and business (other than the Excluded Assets) are collectively referred to in this Agreement as the “Purchased Assets”.All of the Purchased Assets shall be sold to Buyer free and clear of any Liens (as defined in Section5.5(d)). 1.2.Purchased Assets.The Purchased Assets shall include the following items: (a)all furniture, fixtures, equipment (including office equipment), machinery, parts, computer hardware, automobiles and trucks, inventory, supplies, parts and all other tangible personal property of Seller (“Tangible Assets”); (b)all leasehold interests and leasehold improvements created by all leases, including capitalized leases, of personal property under which Seller is a lessee or lessor; (c)all trade accounts receivable, notes receivable, negotiable instruments and chattel paper; (d)all deposits and rights with respect thereto in connection with the Business and all rebates due from vendors; (e)subject to Section1.5, all contracts, claims and rights (and benefits arising therefrom) relating to or arising out of the Business, and all rights against suppliers under warranties covering any of the Tangible Assets; (f)all sales orders and sales contracts, purchase orders and purchase contracts, quotations and bids generated by the operation of the Business; (g)all Intellectual Property (as defined in Section5.16); (h)subject to Section1.5, all license agreements, distribution agreements, sales representative agreements, service agreements, supply agreements, franchise agreements, computer software agreements and technical service agreements; (i)all customer lists, customer records and information relating to the Business; (j)all books and records relating to the Business, including blueprints, drawings and other technical papers, payroll, employee benefit, accounts receivable and payable, inventory, maintenance and asset history records, ledgers and books of original entry, all insurance records and Permit files; (k)all rights in connection with prepaid expenses, advances and credits with respect to the Purchased Assets; (l)all sales and promotional materials, catalogues and advertising literature relating to the Business; (m)all transferable Permits (as defined in Section5.9); and (n)all lock boxes relating to the Business to which Seller’s account debtors remit payments. 2 1.3.Excluded Assets.Notwithstanding anything to the contrary set forth herein, the term “Purchased Assets” shall not mean or include the following assets, properties and rights of Seller (collectively, the “Excluded Assets”): (a)all cash on hand and in banks and cash equivalents; (b)any Permit that is not transferable to Buyer; (c)the organizational documents, minute books and other books and records related to the formation of Seller or the Subsidiary (as defined in Section 5.4); (d)any rights relating to, or proceeds from the sale of the book authored by Collins, tentatively titled “Blood 101”; and (e)such other assets as may be listed on Schedule1.3(e) hereto. 1.4.Name Following the Closing.Immediately following the Closing, Seller shall amend its Articles of Organization so as to change its name to “IMSLITE” or such other name which is not, in the judgment of Buyer acting reasonably, confusingly similar to the name “Integrated Marketing Solutions”, and none of Seller, the Members, the Principals or any of their respective affiliates, successors or assigns shall thereafter use such name or other names acquired by Buyer hereunder or names confusingly similar thereto. 1.5.Certain Consents to Assignment.To the extent that the assignment of any right or agreement the benefit of which is to be acquired by Buyer pursuant to this Agreement shall require the consent of any other party, and Buyer shall have waived the obtaining of such consent prior to the Closing, this Agreement shall not constitute a contract to assign or assume the same until such consent is obtained.If any such consent is not obtained, (a) this Agreement shall not constitute or be deemed to be a contract to assign or assume the same if an attempted assignment without such consent, approval or waiver would constitute a breach of such right or agreement or create in any party thereto the right or power to cancel or terminate such right or agreement, (b) Seller, the Members and the Principals will cooperate with Buyer in any reasonable arrangement requested by Buyer designed to provide to Buyer the benefit, monetary or otherwise, of Seller’s rights under such right or agreement, including enforcement of any and all rights of Seller against the other party thereto arising out of a breach or cancellation thereof by such other party; provided that Buyer agrees to indemnify Seller, the Members and the Principals against all costs (including attorneys fees) and damages arising out of such arrangement subject to any rights Buyer may have arising out of any breach by Seller, Members and/or Principals of any representation and warranty contained in Article IV relating to such right or agreement, and (c) with respect to any Real Property Lease set forth on
